                                                                               FILED
                                                                        U.S. OISTRICT COilR i
                                                                            AUG'lSTu I•:;'>/
                            IN THE UNITED STATES DISTRICT COURT

                                                                       2019 SEP 13 PH 2:35
                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION                 CL
                                                                            so. ni;rr.

UNITED STATES OF AMERICA


                V.                                                  CASE NO: CR 118-021



JOSE DOMINGUEZ
MARIA ELENA ABONZO




                                           ORDER




        Upon consideration of the request by the surety for return of the bond posted in the

above captioned case in the amount of S4.000.00, and the final Order of Sentencing having been

entered in this case, said request is hereby GRANTED.

        IT IS HEREBY ORDERED that the Clerk of this Court disburse said funds, plus any and

all accrued interest, to:

        Teresa Abonza
        1495 Patricia Ct.
        Loris, SC 29569


        SO ORDERED this/<^ day o


                                                     J. RANTpL HALL, <tHlE¥ JUDGE
                                                     unit™ states DISTRICT JUDGE
                                                     -SetTTHERN DISTRICT OF GEORGIA
